Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*   *   *   *   *   *

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,156,440.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the application claim(s) is merely broader than the patent claim(s). Once an applicant has received a patent for a specific embodiment, he is not entitled to a patent for a generic or broader invention; the more specific anticipates the broader. In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	*   *   *   *   *   *

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, & 7-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kallmes 9,383,177.
Kallmes shows an arrow, which includes a shaft which includes a hollow fluid
path; a nock which includes a fluid intake 32 and exhaust 38a, with internal deflectors
80; and a tip with an intake inlet 24.

Claim(s) 1, 3-6, 8, 9, & 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iezzi 3,617,060.
Iezzi shows an arrow, which includes a shaft which includes a hollow fluid path;
the shaft includes rings of apertures 14 which may act as intake and/or exhaust outlets;
the nock 22 includes intake and/or exhaust outlets 25; the tip 28 includes intake and/or
exhaust outlets 50. With regard to claim 15, intake 50 appears to have a height greater
than wall 12.

	*   *   *   *   *   *

This letter was prepared by Examiner John Ricci, who can be reached at:

Voice: 571-272-4429

Fax: Use 571-273-8300 for papers to be delivered directly to the mail room, like formal amendments and responses, change of address, power of attorney, petitions.
Use 571-273-4429 for papers to be delivered directly to the Examiner, like informal or proposed responses for discussion, or notes in preparation for an interview.

PTO main desk: 800-786-9199.

Visit our Web site at www.uspto.gov.






/JOHN A RICCI/Primary Examiner, Art Unit 3711